DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020, 12/14/2020, 04/16/2021, 07/26/2021, 08/31/2021, and 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 are allowable over prior art since the prior art taken individually or in combination fails to disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: a plurality of two-input multiplexers arranged in                         
                            
                                
                                    2
                                
                                
                                    N
                                
                            
                        
                     rows and N columns in which N is an integer greater than 1, each input of a multiplexer in a first column receiving a respective bit stream of                         
                            
                                
                                    2
                                
                                
                                    N
                                
                            
                        
                     channels of bit streams, each respective bit stream comprising a bit-stream length based on data in the bit stream, and the multiplexers in a last column outputting                         
                            
                                
                                    2
                                
                                
                                    N
                                
                            
                        
                     channels of packed bit streams each having a same bit-stream length; and a controller that controls the plurality of multiplexers so that the multiplexers in the last column output the                         
                            
                                
                                    2
                                
                                
                                    N
                                
                            
                        
                     channels of bit streams that each have the same bit-stream length.
Claim 8 is allowable over prior art since the prior art taken individually or in combination fails to disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: a plurality of two-input multiplexers arranged 8 rows and 3 columns, an output of a multiplexer in a first column being coupled to an input of a multiplexer in a second column in a same row and an output of the multiplexer in the second column being coupled to an input of a multiplexer in a third column in the same row, each multiplexer in each column being grouped with another multiplexer in the column to form a plurality of pairs of multiplexers in each column, each pair of multiplexers in the column corresponding to a pair of multiplexers in another column, the outputs of a first multiplexer and a second multiplexer of a pair of multiplexers in the first column being further coupled to the respective inputs to a first multiplexer and a second multiplexer of the corresponding pair of multiplexers in the second column, and the outputs of a first multiplexer and the second multiplexer of a first pair of multiplexers in the second column being further coupled to the respective inputs to the first multiplexer and the second multiplexer of a corresponding pair of multiplexers in the third column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2007/0297252 to Singh discloses an integrated circuit device (for example, a logic device or a memory device (such as, a discrete memory device)), including a memory cell array having a plurality of memory cells arranged in a matrix of rows and columns, multiplexer circuitry, coupled to the memory cell array, wherein the multiplexer circuitry includes a plurality of data multiplexers, each data multiplexer having a plurality of inputs, including (i) a first input to receive write data which is representative of data to be written into the memory cells of the memory cell array in response to a write operation, and (ii) a second input to receive read data which is representative of data read from memory cells of the memory cell array, and an associated output to responsively output data from one of the plurality of inputs.
US Patent 6,055,204 Bosshart discloses a decoder circuit comprises an integer number M of multiplexers identifiable in an ascending order from a first multiplexer to a last multiplexer, wherein each of the multiplexers has an output, a first data input, a second data input, and a control input for receiving a control signal such that the multiplexer will select the signal from one of the first and second data inputs and connect it to the output.
US Patent 8,285,766 to Lee et al. discloses an inverse butterfly circuit connected to said means for obtaining the word, the inverse butterfly circuit including a plurality of circuit stages, each of the circuit stages including a plurality of multiplexers; a control circuit in communication with the inverse butterfly circuit for selectively controlling the plurality of multiplexers of the inverse butterfly circuit to perform a bit manipulation operation on the word so as to produce a processed word, the control circuit configured to cause the plurality of multiplexers.
US Patent 10,216,520 to Day et al. discloses a compressing instruction queue comprising: first, second and third write ports having inputs coupled to said first, second and third multiplexers, respectively, and having outputs for providing first microinstructions to corresponding storage locations within said first, second and third columns, respectively, of said storage queue; and fourth, fifth and sixth write ports having inputs coupled to said fourth, fifth and sixth multiplexers, respectively, and having outputs for providing second microinstructions to corresponding storage locations within said first, second and third columns, respectively, of said storage queue.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464